Supreme Court, New York County, entered February 22, 1977, unanimously modified, on the law *966and the facts, and a new trial ordered on the issue of damages only as to the claim of plaintiff Theresa Milana, unless plaintiff Theresa Milana within 20 days after service upon her by appellant of a copy of the order herein, with notice of entry, serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in her favor to $15,000 and to the entry of an amended judgment in accordance therewith. Except as so modified, the judgment appealed from is affirmed, without costs or disbursements. If said plaintiff so stipulates, the judgment, as so amended and reduced is unanimously affirmed, without costs or disbursements. The damages proven on behalf of plaintiff Theresa Milana warranted a verdict no greater than the $15,000 to which that plaintiff’s recovery should be limited. Otherwise, the verdict was supported by the evidence. Concur— Murphy, P. J., Birns, Fein, Markewich and Sullivan, JJ.